Supreme Court of Florida
                                    ____________

                                    No. SC16-778
                                    ____________


   ADVISORY OPINION TO THE ATTORNEY GENERAL RE: VOTER
             CONTROL OF GAMBLING IN FLORIDA.

                                    ____________

                                    No. SC16-871
                                    ____________


   ADVISORY OPINION TO THE ATTORNEY GENERAL RE: VOTER
          CONTROL OF GAMBLING IN FLORIDA (FIS).

                                    [April 20, 2017]

PER CURIAM.

      The Attorney General of Florida has requested this Court’s opinion as to the

validity of an initiative petition circulated pursuant to article XI, section 3, of the

Florida Constitution. We have jurisdiction. See art. IV, § 10, art. V, § 3(b)(10),

Fla. Const.

      “Our review of the proposed amendment is confined to two issues: (1)

whether the proposed amendment itself satisfies the single-subject requirement

of article XI, section 3, of the Florida Constitution; and (2) whether the ballot title
and summary satisfy the requirements of section 101.161(1), Florida Statutes

(201[6]).” Advisory Op. to Att’y Gen. re Use of Marijuana for Certain Med.

Conditions, 132 So. 3d 786, 791 (Fla. 2014).

      The proposed initiative petition in this case, Voter Control of Gambling in

Florida (“the Initiative”), would require “casino gambling,” as defined by the

proposal, to be authorized only through the citizens’ initiative process. We

approve the Initiative for placement on the ballot, concluding that it complies with

the single-subject requirement of article XI, section 3, of the Florida Constitution;

the title and summary of the Initiative do not affirmatively mislead voters; and the

financial impact statement complies with section 100.371, Florida Statutes (2016).

                                 BACKGROUND

      On May 6, 2016, the Attorney General petitioned this Court for an opinion

as to the validity of an initiative petition sponsored by Voters in Charge and

circulated pursuant to article XI, section 3, of the Florida Constitution. The

sponsor submitted a brief supporting the Initiative, while two groups associated

with the gaming industry submitted briefs in opposition. The amendment would

add the following new section 29 to article X, of the Florida Constitution:

             ARTICLE X, FLORIDA CONSTITUTION, is amended to
      include the following new section:
             Voter Control of Gambling in Florida.
             (a) This amendment ensures that Florida voters shall have the
      exclusive right to decide whether to authorize casino gambling in the
      State of Florida. This amendment requires a vote by citizens’

                                         -2-
initiative pursuant to Article XI, section 3, in order for casino
gambling to be authorized under Florida law. This section amends this
Article; and also affects Article XI, by making citizens’ initiatives the
exclusive method of authorizing casino gambling.
        (b) As used in this section, “casino gambling” means any of the
types of games typically found in casinos and that are within the
definition of Class III gaming in the Federal Indian Gaming
Regulatory Act, 25 U.S.C. § 2701 et seq. (“IGRA”), and in 25 C.F.R.
§ 502.4, upon adoption of this amendment, and any that are added to
such definition of Class III gaming in the future. This includes, but is
not limited to, any house banking game, including but not limited to
card games such as baccarat, chemin de fer, blackjack (21), and pai
gow (if played as house banking games); any player-banked game that
simulates a house banking game, such as California black jack; casino
games such as roulette, craps, and keno; any slot machines as defined
in 15 U.S.C. [§] 1171(a)(1); and any other game not authorized by
Article X, section 15, whether or not defined as a slot machine, in
which outcomes are determined by random number generator or are
similarly assigned randomly, such as instant or historical racing. As
used herein, “casino gambling” includes any electronic gambling
devices, simulated gambling devices, video lottery devices, internet
sweepstakes devices, and any other form of electronic or
electromechanical facsimiles of any game of chance, slot machine, or
casino-style game, regardless of how such devices are defined under
IGRA. As used herein, “casino gambling” does not include pari-
mutuel wagering on horse racing, dog racing, or jai alai exhibitions.
For purposes of this section, “gambling” and “gaming” are
synonymous.
        (c) Nothing herein shall be deemed to limit the right of the
Legislature to exercise its authority through general law to restrict,
regulate, or tax any gaming or gambling activities. In addition,
nothing herein shall be construed to limit the ability of the state or
Native American tribes to negotiate gaming compacts pursuant to the
Federal Indian Gaming Regulatory Act for the conduct of casino
gambling on tribal lands, or to affect any existing gambling on tribal
lands pursuant to compacts executed by the state and Native American
tribes pursuant to IGRA.
        (d) This section is effective upon approval by the voters, is self-
executing, and no Legislative implementation is required.


                                   -3-
             (e) If any part of this section is held invalid for any reason, the
       remaining portion or portions shall be severed from the invalid portion
       and given the fullest possible force and effect.

       The ballot title for the proposed amendment is “Voter Control of Gambling

in Florida.” The ballot summary states:

       This amendment ensures that Florida voters shall have the exclusive
       right to decide whether to authorize casino gambling by requiring that
       in order for casino gambling to be authorized under Florida law, it
       must be approved by Florida voters pursuant to Article XI, Section 3
       of the Florida Constitution. Affects articles X and XI. Defines casino
       gambling and clarifies that this amendment does not conflict with
       federal law regarding state/tribal compacts.

       On May 19, 2016, the Financial Impact Estimating Conference forwarded to

the Attorney General the following financial impact statement regarding the

Initiative:

       The amendment’s impact on state and local government revenues and
       costs, if any, cannot be determined at this time because of its unknown
       effect on gambling operations that have not been approved by voters
       through a constitutional amendment proposed by a citizens’ initiative
       petition process.

                             STANDARD OF REVIEW

       “This Court has traditionally applied a deferential standard of review to the

validity of a citizen initiative petition and ‘has been reluctant to interfere’ with ‘the

right of self-determination for all Florida’s citizens’ to formulate ‘their own

organic law.’ ” Advisory Op. re Use of Marijuana, 132 So. 3d at 794 (quoting

Advisory Op. to Att’y Gen. re Right to Treatment & Rehab. for Non-Violent Drug


                                          -4-
Offenses, 818 So. 2d 491, 494 (Fla. 2002)). Indeed, this Court’s “duty is to uphold

the proposal unless it can be shown to be ‘clearly and conclusively defective.’ ”

Id. at 795 (quoting Advisory Op. to Att’y Gen. re Fla.’s Amend. to Reduce Class

Size, 816 So. 2d 580, 582 (Fla. 2002)).

      “When determining the validity of an amendment arising through the citizen

initiative process, our inquiry is limited to two legal issues: (1) whether the

proposed amendment violates the single-subject requirement of article XI, section

3, of the Florida Constitution; and (2) whether the ballot title and summary violate

the requirements of section 101.161(1), Florida Statutes.” Id. (citing Advisory Op.

re Right to Treatment & Rehab., 818 So. 2d at 494). We do not address the merits

of the proposed initiative. Id. (citing Advisory Op. re Right to Treatment &

Rehab., 818 So. 2d at 494).

                                     ANALYSIS

                           I. Single-Subject Requirement

      Article XI, section 3, of the Florida Constitution provides that citizen

initiative petitions like the Voter Control of Gambling Initiative at issue in this case

“shall embrace but one subject and matter directly connected therewith.” Art. XI,

§ 3, Fla. Const. “In evaluating whether a proposed amendment violates the single-

subject requirement, the Court must determine whether it has a ‘logical and natural

oneness of purpose.’ ” Advisory Op. to Att’y Gen. re Amend. to Bar Gov’t from


                                          -5-
Treating People Differently Based on Race in Pub. Educ., 778 So. 2d 888, 891-92

(Fla. 2001) (quoting Advisory Op. to Att’y Gen. re Term Limits Pledge, 718 So. 2d
798, 802 (Fla. 1998)).

      This single-subject rule prevents a proposed amendment “from engaging in

either of two practices: (a) logrolling; or (b) substantially altering or performing

the functions of multiple branches of state government.” Advisory Op. re Use of

Marijuana, 132 So. 3d at 795 (quoting Advisory Op. to Att’y Gen. re Water &

Land Conservation, 123 So. 3d 47, 50-51 (Fla. 2013)). Logrolling, as defined by

this Court, is “a practice wherein several separate issues are rolled into a single

initiative in order to aggregate votes or secure approval of an otherwise unpopular

issue.” Id. (quoting In re Advisory Op. to the Att’y Gen.—Save Our Everglades,

636 So. 2d 1336, 1339 (Fla. 1994)). This Court has previously held that “there is

no impermissible logrolling” where “[t]he only subject embraced in the proposed

amendment is whether the people of this State want to include a provision in their

Constitution mandating that the government build a high speed ground

transportation system.” Advisory Op. to Att’y Gen. re Fla. Transp. Initiative for

Statewide High Speed Monorail, Fixed Guideway or Magnetic Levitation Sys., 769
So. 2d 367, 369 (Fla. 2000).

      As to the second part of the single-subject analysis, this Court has explained

that “[a] proposal that affects several branches of government will not


                                         -6-
automatically fail; rather, it is when a proposal substantially alters or performs the

functions of multiple branches that it violates the single-subject test.” Advisory

Op. to Att’y Gen. re Fish & Wildlife Conservation Comm’n, 705 So. 2d 1351,

1353-54 (Fla. 1998).

      In this case, the Initiative has “a logical and natural oneness of purpose,”

namely whether voters wish to authorize casino gambling in Florida through the

citizens’ initiative process, which is outlined in the Florida Constitution. Advisory

Op. re Treating People Differently, 778 So. 2d at 892. The other provisions of the

Initiative, which define “casino” and “gambling” and provide that the amendment

would be self-executing, are directly connected with the Initiative’s one purpose.

Similarly, in Advisory Opinion to the Attorney General—Fee on Everglades Sugar

Production, 681 So. 2d 1124 (Fla. 1996), this Court concluded that the proposal did

not violate the single-subject rule because “[t]he imposition of the fee and the

designation of the revenue . . . [were] two components directly connected to the

fundamental policy of requiring first processors to contribute towards ongoing

Everglades restoration efforts.” Id. at 1128. The ballot summary at issue in this

case explains that the Legislature would retain its authority to regulate and tax any

gambling activities and that the amendment does not conflict with federal law

regarding state and tribal compacts, which is also connected to the Initiative’s

purpose. Therefore, the Initiative does not engage in impermissible logrolling.


                                         -7-
      Additionally, the Initiative does not substantially alter or perform the

functions of multiple branches of government. While the amendment restricts the

ability of the Legislature to authorize casino gambling through general law, it does

not substantially alter the functions or powers of the executive or judicial branches.

See Advisory Op. to Att’y Gen. re Term Limits Pledge, 718 So. 2d 798, 802 (Fla.

1998) (holding that the initiative did not substantially alter the functions of

multiple branches “even though [it] affect[ed] the constitutional authority of the

Secretary of State and affect[ed] more than one provision of the constitution”).

Accordingly, we conclude that the Initiative complies with the single-subject

requirement of article XI, section 3, of the Florida Constitution.

                           II. Ballot Title and Summary

      Next, we address whether the proposed amendment will be “accurately

represented on the ballot.” Advisory Op. re Use of Marijuana, 132 So. 3d at 797

(quoting Armstrong v. Harris, 773 So. 2d 7, 12 (Fla. 2000)). “This requires us to

consider two questions: (1) whether the ballot title and summary, in clear and

unambiguous language, fairly inform the voters of the chief purpose of the

amendment; and (2) whether the language of the ballot title and summary, as

written, will be affirmatively misleading to voters.” Id. Section 101.161(1),

Florida Statutes (2016), “governs the requirements for the ballot title and summary

of an initiative petition,” id., and provides as follows:


                                          -8-
      The ballot summary of the amendment or other public measure shall
      be an explanatory statement, not exceeding 75 words in length, of the
      chief purpose of the measure. . . . The ballot title shall consist of a
      caption, not exceeding 15 words in length, by which the measure is
      commonly referred to or spoken of.

§ 101.161(1), Fla. Stat. (2016).

      These statutory requirements serve to ensure that the ballot summary and

title “provide fair notice of the content of the proposed amendment” to voters so

that they “will not be misled as to [the proposed amendment’s] purpose, and can

cast an intelligent and informed ballot.” Advisory Op. to Att’y Gen. re Right of

Citizens to Choose Health Care Providers, 705 So. 2d 563, 566 (Fla. 1998)

(quoting Advisory Op. to Att’y Gen.—Fee on Everglades Sugar, 681 So. 2d at

1127).

      In this case, the ballot title is “Voter Control of Gambling in Florida,” and

the summary states:

             This amendment ensures that Florida voters shall have the
      exclusive right to decide whether to authorize casino gambling by
      requiring that in order for casino gambling to be authorized under
      Florida law, it must be approved by Florida voters pursuant to Article
      XI, Section 3 of the Florida Constitution. Affects articles X and XI.
      Defines casino gambling and clarifies that this amendment does not
      conflict with federal law regarding state/tribal compacts.

Primarily, the ballot title is six words, and the ballot summary is seventy-one

words. Therefore, the ballot title and summary comply with the statutory word




                                        -9-
limitations. See § 101.161(1), Fla. Stat. (2016). We now turn to address the

opponents’ challenges to the title and summary.

                           A. Retroactive Application

      The opponents primarily argue that the Initiative should not be placed on the

ballot because it is unclear whether, if passed, the amendment would apply

retroactively and what effect, if any, the amendment would have on gambling that

is currently legal in Florida—including gambling that was previously authorized

by general law rather than by citizens’ initiative. However, as the sponsor points

out, the opponents’ arguments concern the ambiguous legal effect of the

amendment’s text rather than the clarity of the ballot title and summary.

      Opponent Jacksonville Kennel Club cites State v. Lavazolli, 434 So. 2d 321

(Fla. 1983), and Florida Hospital Waterman, Inc. v. Buster, 984 So. 2d 478 (Fla.

2008), for support of its argument that the ballot summary does not properly advise

voters whether the Initiative will have any retroactive impact on Florida’s current

gambling laws. But, in both of those cases, this Court addressed whether the

constitutional amendments at issue applied retroactively after the electorate

approved the amendments. Likewise, we review the clarity of only the ballot title

and summary to determine whether the Initiative may be placed on the ballot.

Thus, we do not address whether the amendment would apply retroactively if the

Initiative is placed on the ballot and passed by voters, including whether the


                                        - 10 -
Initiative would retroactively affect licenses previously issued pursuant to article

X, section 23, of the Florida Constitution and section 551.102, Florida Statutes

(2016).

                       B. Amendment’s Purpose and Effect

      As this Court has explained, “a ballot title and summary cannot ‘fly under

false colors’ or ‘hide the ball’ with regard to the true effect of an amendment.”

Fla. Dep’t of State v. Slough, 992 So. 2d 142, 147 (Fla. 2008) (quoting Armstrong

v. Harris, 773 So. 2d at 16). This Court has explained that “the ballot title and

summary may not be read in isolation, but must be read together in determining

whether the ballot information properly informs the voters.” Advisory Op. to Att’y

Gen. re Voluntary Univ. Pre-Kindergarten Educ., 824 So. 2d 161, 166 (Fla. 2002).

      Reading together the ballot title and summary of the Initiative, it is

reasonably clear that the chief purpose of the Initiative is to make the citizens’

initiative process addressed in article XI, section 3, of the Florida Constitution the

only means for authorizing casino gambling in Florida.

      The other statements in the ballot summary—that the amendment “[a]ffects

articles X and XI” of the Florida Constitution and “[d]efines casino gambling and

clarifies that this amendment does not conflict with federal law regarding

state/tribal compacts”—fairly represent the amendment’s actual text and effect.

Subsection (b) of the amendment’s text contains an extensive definition of what is


                                         - 11 -
considered “casino gambling” for the purposes of the amendment; and, contrary to

the opponents’ argument, these definitions generally comport with the plain

meaning of these words.1 Subsection (c) of the amendment’s text explains that the

amendment shall not be construed to affect gambling on tribal lands pursuant to

compacts executed under federal law or to affect the ability of the State or tribes to

negotiate such compacts under federal law. The text in subsection (c) comports

with the ballot summary’s brief mention of federal law and tribal compacts.

Therefore, the ballot title and summary do not affirmatively mislead the voter or

“hide the ball” regarding the amendment.

      Furthermore, regarding the opponents’ complaint that the summary and title

do not detail every possible effect the Initiative could have on gaming in Florida

and on tribal lands, this Court has explained that “an exhaustive explanation of the

interpretation and future possible effects of [an] amendment [is] not required” in

the ballot title and summary. Advisory Op. re Treating People Differently, 778 So.
2d at 899); see Advisory Op. to Att’y Gen. re Standards for Establishing

Legislative Dist. Boundaries, 2 So. 3d 175, 186 (Fla. 2009) (“[A] ballot summary




       1. For example, Webster’s Third New International Dictionary Unabridged
defines “casino” as “a building or room for gambling,” and “gambling” as “the act
or practice of betting: the act of playing a game and consciously risking money or
other stakes on its outcome.” Webster’s Third New International Dictionary
Unabridged 347, 932 (1993 ed.).


                                        - 12 -
need not (and because of the statutory word limit, often cannot) explain ‘at great

and undue length’ the complete details of a proposed amendment, and some onus

falls upon voters to educate themselves about the substance of the proposed

amendment.” (quoting Advisory Op. re Right to Treatment & Rehab., 818 So. 2d

at 498)).

      The opponents also argue that the title and summary mislead voters by using

the word “control” in the title but “authorize” in the summary. However, when the

title and summary are read together, a voter should reasonably understand that the

vote is whether to ensure “that Florida voters shall have the exclusive right to

decide whether to authorize casino gambling by requiring” such authorization to

take place only through the citizens’ initiative process.2 Accordingly, for the

reasons expressed above, we conclude that the ballot title and summary of the

Initiative comply with the clarity requirements of section 101.161, Florida Statutes.

                         III. Financial Impact Statement

      As this Court has previously stated, “[a]lthough neither the proponent of the

amendment nor the opponents assert that the Financial Impact Statement is

misleading, this Court still has an independent obligation to review the statement to



       2. Cf. In re Advisory Op. to Att’y Gen. English—the Official Language of
Fla., 520 So. 2d 11, 13 (Fla. 1988) (holding that the difference in terminology
between the text and the summary did not reasonably mislead even “[t]hough [the]
meanings [of ‘implement’ and ‘enforce’] are not precisely the same”).


                                        - 13 -
ensure that it is clear and unambiguous and in compliance with Florida law.”

Advisory Op. re Use of Marijuana, 132 So. 3d at 809. Article XI, section 5(c), of

the Florida Constitution provides: “The legislature shall provide by general law,

prior to the holding of an election pursuant to this section, for the provision of a

statement to the public regarding the probable financial impact of any amendment

proposed by initiative pursuant to section 3.” Section 100.371(5)(a), Florida

Statutes (2016), provides that the constitutionally required financial impact

statement must address “the estimated increase or decrease in any revenues or

costs to state or local governments resulting from the proposed initiative.” Section

100.371(5)(c)2 adds that the financial impact statement must be “clear and

unambiguous” and “no more than 75 words in length.”

       This Court has explained that its “review of financial impact statements is

narrow.” Advisory Op. re Water & Land Conservation, 123 So. 3d at 52. This

Court only addresses “whether the statement is clear, unambiguous, consists of no

more than seventy-five words, and is limited to address the estimated increase or

decrease in any revenues or costs to the state or local governments.” Advisory Op.

to Att’y Gen. re Referenda Required for Adoption & Amend. of Local Gov’t

Comprehensive Land Use Plans, 963 So. 2d 210, 214 (Fla. 2007).

       Turning to this case, the financial impact statement for the Initiative states,

in full:


                                         - 14 -
      The amendment’s impact on state and local government revenues and
      costs, if any, cannot be determined at this time because of its unknown
      effect on gambling operations that have not been approved by voters
      through a constitutional amendment proposed by a citizens’ initiative
      petition process.

Being only forty-five words, the financial impact statement complies with the

statutory word limit. § 100.371(5)(c)2., Fla. Stat. (2016). The financial impact

statement merely states that the “impact on state and local government revenues

and costs, if any,” that the Initiative would have “cannot be determined at this

time” because of the unknown effect the amendment may have on gambling

operations that have not been approved through the citizens’ initiative process.

      In Advisory Opinion to the Attorney General re Fla. Growth Management

Initiative Giving Citizens the Right to Decline Local Growth Management Plan

Changes, 2 So. 3d 118 (Fla. 2008), this Court concluded, “Overall, the financial

impact statement is necessarily indefinite but not unclear or ambiguous.” Id. at

124. Likewise, although the financial impact statement in this case is indefinite, it

complies with section 100.371(5), Florida Statutes.

                                  CONCLUSION

      For the reasons explained above, we approve the Voter Control of Gambling

in Florida Initiative for placement on the ballot.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE and CANADY, JJ., concur.
POLSTON, J., dissents with an opinion, in which LEWIS, J., concurs.

                                         - 15 -
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

POLSTON, J., dissenting.

      I would not approve the Voter Control of Gambling Initiative for placement

on the ballot because it is both misleading and violates the single-subject

requirement.

      When addressing the clarity requirements of section 101.161(1), Florida

Statutes, this Court has explained that “a ballot title and summary cannot ‘fly under

false colors’ or ‘hide the ball’ with regard to the true effect of an amendment.”

Fla. Dep’t of State v. Slough, 992 So. 2d 142, 147 (Fla. 2008). Further, regarding

whether an initiative violates the single-subject requirement of article XI, section 3

of the Florida Constitution, this Court has explained that “we must consider

whether the proposal affects separate functions of government and how the

proposal affects other provisions of the constitution.” In re Advisory Op. to Att’y

Gen.—Restricts Laws Related to Discrimination, 632 So. 2d 1018, 1020 (Fla.

1994).

      Here, the ballot title and summary do not clearly inform the public that the

proposed amendment may substantially affect slot machines approved by county-

wide referenda pursuant to article X, section 23, Florida Constitution, or pursuant

to validly enacted statutes. Although the ballot summary references article X of

                                        - 16 -
the Florida Constitution, there is no explanation whatsoever of how the proposal

affects the slot machines constitutional provision found there. See Advisory Op. to

Att’y Gen.—Ltd. Political Terms in Certain Elective Offices, 592 So. 2d 225, 228

(Fla. 1991) (“A ballot summary may be defective if it omits material facts

necessary to make the summary not misleading.”); Askew v. Firestone, 421 So. 2d
151, 156 (Fla. 1982) (“The problem, therefore, lies not with what the summary

says, but, rather, with what it does not say.”). As a result, the public cannot fully

comprehend how the initiative will affect article X, and the initiative’s effect is left

unresolved and open to multiple interpretations. See Advisory Op. to Att’y Gen. re

Right of Citizens to Choose Health Care Providers, 705 So. 2d 563, 565-66 (Fla.

1998) (“[I]t is imperative that an initiative identify the provisions of the

constitution substantially affected by the proposed amendment in order for the

public to fully comprehend the contemplated changes and to ensure that the

initiative’s effect on other unnamed provisions is not left unresolved and open to

various interpretations.”).

      The initiative is placing voters in the position of deciding between a

preference for controlling the expansion of full-fledged casino gambling and

Florida’s current legal gaming landscape. See id. at 566 (striking initiative because

“[t]he amendment forces the voter who may favor or oppose one aspect of the

ballot initiative to vote on the health care provider issue in an ‘all or nothing’


                                         - 17 -
manner”). And it is doing so without clearly informing the voters that this is the

choice they are making. See Advisory Op. to Att’y Gen. re 1.35% Prop. Tax Cap,

Unless Voter Approved, 2 So. 3d 968, 974 (Fla. 2009) (striking initiative and

explaining that “the ballot must give the voter fair notice of the decision he must

make”).

      Accordingly, I would not approve this initiative for placement on the ballot.

I respectfully dissent.

LEWIS, J., concurs.

Two Cases:

Original Proceedings – Advisory Opinion – Attorney General

Pamela Jo Bondi, Attorney General, Lagran Saunders, Senior Assistant Attorney
General, and Rachel Erin Nordby, Deputy Solicitor General, Tallahassee, Florida,

      for Petitioner

Dan Gelber, Adam M. Schachter, and Freddy R. Funes of Gelber Schachter &
Greenberg, P.A., Miami, Florida,

      for Voters in Charge, Sponsor

John M. Lockwood, Thomas J. Morton, and Kala Kelly Shankle of The Lockwood
Law Firm, Tallahassee, Florida, on behalf of Jacksonville Kennel Club, Inc., Dania
Entertainment, LLC, Investment Corporation of Palm Beach, West Flagler
Associates, LTD., Bonita-Fort Myers Corporation, and Melbourne Greyhound
Park, LLC,; and Marc W. Dunbar, Daniel R. Russell, and Daniel J. McGinn of
Jones Walker LLP, Tallahassee, Florida, on behalf of Floridians for Clarity in
Gaming Control,

      as Opponents


                                        - 18 -